Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1 (labeled page 6), filed 03/17/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 12 and 13 have been fully considered and are persuasive.  The rejections of 12/22/2021 has been withdrawn. 
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. With respect to the argument against claim 1, it is argued that the combination of McMahon, La Francesca, and Costello would not teach a spraying of a material through the scaffold to create a valve member. Examiner disagrees. While it is agreed that the valve of McMahon would appear to be towards one end of the stent in [0031] and the device Costello appears to teach a valve towards the middle of the stent, it is still argued that the spraying implemented by La Francesca would be able to form a valve like the one disclosed in McMahon via the teachings of Costello that was incorporated into claim 1 (the previous claim 3) that taught a valve formed by a spraying. As La Francesca and Costello are being relied upon to teach a formation of a valve via a spraying of material and not relying on the exact placement of the valve itself, La Francesca and Costello are still taken as being combinable with McMahon. It is also noted that claim 1 doesn’t explicitly claim the location of the valve, meaning that McMahon is still taken to read upon the sections of claim 1 that it is relied upon in the prior rejection. 
With respect to claims 15 and 19, it is argued that McMahon, La Francesca, and Liddy would not teach the presented limitations here as the combination would not provide any advantage or difference to the structure of McMahon in making the combinations to teach both of these claims. Examiner disagrees. With respect to claim 15, it was argued in the previous action that creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]) would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon. As such, there is taken to be a motivation to incorporate La Francesca into McMahon in claim 15. In addition, Liddy is taken to have a sufficient motivation as the valve of Liddy was taken to have a specific means that would control a flow through a body lumen, as disclosed in the abstract. From the applicant’s arguments, it is unclear what part of the provided motivations was taken to be unsatisfactory. Therefor, additional clarification to the arguments would be required to overturn the rejection on the basis of there not being a sufficient motivation for these combinations. Additionally, with respect to the arguments against claim 9 (as well as the arguments against the previous claims 3-10) it is unclear how the motivations provided in the previous rejection would not be sufficient. While it is argued that there was no sufficient motivation for these rejections, there wasn’t a rationale provided with respect to the provided motivations to why said motivations would not be sufficient ground for a rejection.
Lastly, with respect to the argument against claim 19 on page 4 of the applicant’s arguments (labeled page 9), it is argued that “the outer surface of the first layer of material would not appear to be spaced away from the inner surface of the second layer of the material, or that these layers would form a valve.” However, as a specific reasoning for why would be the case is not provided, Examiner disagrees. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 22, it is claimed that “the tubular scaffold does not extend into the recessed portion of the mandrel.” However, this was not found in the specification or explicitly laid out in the drawings. While parts 16 and 24 could be considered as being recessed in figure 2, as parts 12 and 23 are not defined as being a part of the scaffold

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US Pub No.: 2015/0045908) in view of La Francesca (US Pub No.: 2017/0151049) and Costello (US Pub No.: 2014/0031951).
Regarding claim 1, McMahon (US Pub No.: 2015/0045908) would disclose a method of manufacturing an expandable stent (a forming of a stent is disclosed in the abstract. It should be noted that the stent may be implanted in the esophagus as per [0016]), the method comprising: positioning a mandrel within a lumen of a tubular scaffold (as per [0045], wherein a mandrel 50 is disclosed and the mesh scaffolding 16 is formed on said mandrel. As the scaffolding is formed on the mandrel, the mandrel is within the lumen of the mesh scaffold), the tubular scaffold including an inner surface (being the inside of part 16 in figure 2), an outer surface (being the outside of scaffold part 16 in figure 2) and a plurality of filaments extending from a first end of the tubular scaffold to a second end of the tubular scaffold (being the plurality of filaments disclosed in [0043] as part 28. These filaments will extend from the top of the scaffold to the bottom of the scaffold as per figure 1), wherein the plurality of filaments are arranged to define a plurality of apertures therebetween (being the open sections between filament parts 28 in figure 1), the plurality of apertures extending from the inner surface to the outer surface through a wall of the scaffold (shown visually in figure 1) and wherein the mandrel includes a recessed portion extending radially inward from an outer surface of the mandrel (As per figure 3, parts 52, 54, and 56 are part of the mandrel 50. As per said figure, part 54 is recessed with respect to parts 52 and 56); 
However, McMahon does not disclose a depositing a material through the apertures of the tubular scaffold such that the material contacts the recessed portion of the mandrel radially inward of the inner surface of the tubular scaffold; and removing the mandrel, wherein depositing the material further includes forming an inner layer of material within the lumen of the scaffold, wherein a portion of the inner layer of material has an outer surface spaced radially inward of and spaced away from the inner surface of the scaffold. Instead, La Francesca (US Pub No.: 20170151049) would teach a depositing a material through the apertures of the tubular scaffold such that the material contacts the recessed portion of the mandrel radially inward of the inner surface of the tubular scaffold; and removing the mandrel (as per [0114], an electrospraying and/or electrospinning on to a mandrel is disclosed. If implemented in the device of figure 2 of McMahon, the electrospraying would deposit through the apertures of the tubular scaffold of McMahon), wherein depositing the material further includes forming an inner layer of material within the lumen of the scaffold (being part 22 in figure 1A), wherein a portion of the inner layer of material has an outer surface spaced radially inward of and spaced away from the inner surface of the scaffold (the inner layer of part 22 has an outward facing surface shown in figure 1A. This part would be radially inward with respect to the mesh part 22 which is analogous to the mesh part 28 in figure 3 of McMahon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in la Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
From here, McMahon in view of La Francesca does not teach an instance wherein the portion of the inner layer of material that is spaced radially inward of and spaced away from the inner surface of the scaffold forms a valve extending radially inward from the inner surface of the scaffold
Instead, Costello does teach an instance wherein the portion of the inner layer of material that is spaced radially inward of and spaced away from the inner surface of the scaffold forms a valve extending radially inward from the inner surface of the scaffold (a valve is shown in figure 1. As the valve is disclosed as being implanted in a body lumen in the abstract, it stands to reason that the valve would be radially inward with respect to the inner surface of the scaffold of McMahon in view of La Francesca). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve of Costello into the combination of McMahon and La Francesca for the purpose of providing a means to control a flow through a bodily lumen, as disclosed in the abstract of Costello. The device of Costello is disclosed to have a benefit with respect to esophageal prosthesis and/or stents in [0005]-[0007] as the valve is disclosed to provide a method to allow food to pass in through the esophagus while blocking gastric fluids from entering the esophagus when coupled with a stent.
Regarding claim 4, McMahon in view of La Francesca and Costello teach the method of claim 3, wherein La Francesca teaches a depositing material through the apertures of the tubular scaffold further comprises depositing the inner layer of material on the inner surface of the scaffold between a first circumferential location and a first end of the scaffold and between a second circumferential location and a second end of the scaffold (the combination of McMahon and La Francesca would see La Francesca teach a depositing of a material as per [0086] which would create an inner layer 22 between the first end 52 of McMahon to the second end 56 of McMahon as shown in figure 3 of McMahon)
Regarding claim 5, McMahon in view of La Francesca and Costello teach the method of claim 4, with La Francesca further comprising depositing an outer layer of material along the outer surface of the scaffold and extending across the apertures between the first circumferential location and the second circumferential location (the spraying of a material as per [0086] of La Francesca would be along the outer surface of the scaffold of McMahon along the first circumferential location 52 and the second circumferential location 56 across the apertures formed from part 28 that is labeled in figure 1. This would create an outer layer).
Regarding claim 6, McMahon in view of La Francesca and Costello teach the method of claim 4, with La Francesca further comprising depositing an outer layer of material along the outer surface of the scaffold from the first end of the scaffold to the second end of the scaffold (the spraying of a material as per [0086] of La Francesca would be along the outer surface of the scaffold of McMahon along the first circumferential location 52 and the second circumferential location 56).
Regarding claim 7, McMahon in view of La Francesca and Costello teach the method of claim 6, wherein La Francesca teaches that the inner layer is circumferentially attached to the outer layer at the first circumferential location and the inner layer is circumferentially attached to the outer layer at the second circumferential location to form an annular chamber (the depositing of a material to create an outer layer of part 22 and an inner layer towards the inside of part 22 would create an annular chamber comprising of the exteriorly oriented surface 16 shown in figure 1A).
Regarding claim 8, McMahon in view of La Francesca and Costello teach the method of claim 7, wherein La Francesca would teach that the annular chamber extends circumferentially around a central longitudinal axis of the tubular scaffold (shown in figure 1A of La Francesca with the scaffold being part 20 and a circumferential chamber being shown in said figure).
Regarding claim 9, McMahon in view of La Francesca and Costello teach the method of claim 8, wherein the annular chamber is bounded by the outer surface of the inner layer of material and an inner surface of the outer layer extending from the first circumferential location to the second circumferential location (shown in figure 1A of La Francesca the outward facing surface part 16 of part 22 would bound the annular chamber. As per the spraying of La Francesca that is incorporated into McMahon, the inner surface of the outer layer would extend between the first and the second circumferential location of McMahon).
Regarding claim 10, McMahon in view of La Francesca and Costello teach the method of claim 9, wherein Costello teaches that the valve is configured to shift between a closed configuration and an open configuration (shown closed in figure 5A and open in figure 5B).
Regarding claim 14, McMahon in view of La Francesca and Costello teach the method of claim 1, with La Francesca teaching that the depositing of a material through the apertures of the tubular scaffold further includes spraying the material through the apertures (electrospraying to deposit a material is disclosed in [0086]).
Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US Pub No.: 2015/0045908) in view of La Francesca (US Pub No.: 2017/0151049) and Costello (US Pub No.: 2014/0031951) in further view of Merk (US Pub No.: 2014/0173878).
Regarding claim 11, McMahon in view of La Francesca and Costello teach the method of claim 1. However, said combination does not teach an instance wherein the recessed portion of the mandrel is configured to form a surface texture on at least a portion of an inner surface of the inner layer. Instead, Merk (US Pub No.: 2014/0173878) does teach a recessed portion of the mandrel is configured to form a surface texture on at least a portion of an inner surface of the inner layer (the abstract of Merk teaches a mandrel with a textured surface. This can be in place of the recessed portion of McMahon, and the mandrel of Merk appears to have recessed portions as per figure 3B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the textured mandrel components of Merk into the combination of McMahon and La Francesca for the purpose of preventing a deflection of the stent, as well as the fact that the textured surface is disclosed to help improve the accuracy of a positioning of the stent, both of which are mentioned in [0006] of Merk.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US Pub No.: 2015/0045908) in view of La Francesca (US Pub No.: 2017/0151049) in further view of Merk (US Pub No.: 2014/0173878) and Costello (US Pub No.: 2014/0031951).
Regarding claim 12, McMahon in view of La Francesca and Merk teach the method of claim 11, wherein the surface texture is only on a downward facing portion of the inner surface of the valve (the textured surface imparted by Merk on to a stent could be implemented on the lower portion of the device of McMahon and La Francesca). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the textured mandrel components of Merk into the combination of McMahon and La Francesca for the purpose of preventing a deflection of the stent, as well as the fact that the textured surface is disclosed to help improve the accuracy of a positioning of the stent, both of which are mentioned in [0006] of Merk. 
However, the combination of McMahon, La Francesca, and Merk do not teach that the surface texture would be imparted on the inner surface of a valve. Instead, Costello does teach a valve (a valve is shown in figure 1. As the valve is disclosed as being implanted in a body lumen in the abstract, it stands to reason that the valve would be radially inward with respect to the inner surface of the scaffold of McMahon in view of La Francesca) in which the texture of Merk could be on the downward facing portion of the inner surface of said valve. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve of Costello into the combination of McMahon and La Francesca for the purpose of providing a means to control a flow through a bodily lumen, as disclosed in the abstract of Costello. The device of Costello is disclosed to have a benefit with respect to esophageal prosthesis and/or stents in [0005]-[0007] as the valve is disclosed to provide a method to allow food to pass in through the esophagus while blocking gastric fluids from entering the esophagus when coupled with a stent.	
Regarding claim 13, McMahon in view of La Francesca, Merk, and Costello teach the method of claim 12, wherein the surface texture on the inner surface of the valve is opposite the outer surface of the inner layer, the outer surface being devoid of the surface texture (as the texture of Merk is imparted on the inner surface of the stent, and as the valve of Costello is also placed within the inner surface of a stent, the textured surface of Merk would be applied on the inner surface of the valve of Costello with the outer surface not being imparted with said texture).
Claim 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US Pub No.: 2015/0045908) in view of La Francesca (US Pub No.: 20170151049) in further view of Liddy (US Pub No.: 2013/0289711)
Regarding claim 15, McMahon would disclose a method of manufacturing an expandable stent (a forming of a stent is disclosed in the abstract. It should be noted that the stent may be implanted in the esophagus as per [0016]), the method comprising: positioning a mandrel within a lumen of a tubular scaffold (as per [0045], wherein a mandrel 50 is disclosed and the mesh scaffolding 16 is formed on said mandrel. As the scaffolding is formed on the mandrel, the mandrel is within the lumen of the mesh scaffold), the tubular scaffold including an inner surface (being the inside of part 16 in figure 2), an outer surface (being the outside of scaffold part 16 in figure 2) and a plurality of filaments extending from a first end of the tubular scaffold to a second end of the tubular scaffold (being the plurality of filaments disclosed in [0043] as part 28. These filaments will extend from the top of the scaffold to the bottom of the scaffold as per figure 1), wherein the plurality of filaments are arranged to define a plurality of apertures therebetween  (being the open sections between filament parts 28 in figure 1), the plurality of apertures extending from the inner surface to the outer surface through a wall of the scaffold (shown visually in figure 1) and wherein the mandrel includes a recessed portion extending radially inward from an outer surface of the mandrel (As per figure 3, parts 52, 54, and 56 are part of the mandrel 50. As per said figure, part 54 is recessed with respect to parts 52 and 56).
However, McMahon does not disclose a depositing a material along the scaffold from a first circumferential location to a second circumferential location such that the material is deposited to span across the plurality of apertures of the tubular scaffold and deposited along at least a portion of the recessed portion of the mandrel. Instead, La Francesca (US Pub No.: 20170151049) would teach a depositing a material along the scaffold from a first circumferential location to a second circumferential location such that the material is deposited to span across the plurality of apertures of the tubular scaffold and deposited along at least a portion of the recessed portion of the mandrel (as per [0114], an electrospraying and/or electrospinning on to a mandrel is disclosed. If implemented in the device of figure 2 of McMahon, the electrospraying would deposit through the apertures of the tubular scaffold of McMahon and span through the first circumferential location 52 to the second circumferential location 56 shown in figure 3 of McMahon as well as a portion of the recessed mandrel 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in la Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
However, McMahon in view of La Francesca does not teach a means to form a valve having an annular chamber therebetween. Instead, Liddy does teach a mandrel that would be used to form a valve having an anterior chamber therebetween in [0053] and figures 20-23.  The mold forms 210 would take the place of the mandrel of La Francesca. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mandrel that would form a valve as presented in Liddy into the combination of McMahon and La Francesca for the purpose of incorporating a valve into the stent of McMahon in view of La Francesca that would control a flow through a body lumen, as disclosed in the abstract. This valve is also disclosed for use in the lower esophageal sphincter as per [0056].
Regarding claim 16, McMahon in view of La Francesca and Liddy teach the method of claim 15, with La Francesca teaching an instance wherein depositing a material along the scaffold from a first circumferential location to a second circumferential location further includes spraying the material through the apertures (as per [0114], an electrospraying and/or electrospinning on to a mandrel is disclosed. If implemented in the device of figure 2 of McMahon, the electrospraying would deposit through the apertures of the tubular scaffold of McMahon and span through the first circumferential location 52 to the second circumferential location 56 shown in figure 3 of McMahon as well as a portion of the recessed mandrel 54).
Regarding claim 17, McMahon in view of La Francesca and Liddy teach the method of claim 15, wherein La Francesca teaches the annular chamber is bounded by an outer surface of an inner layer of material formed along the recessed portion and an inner surface of an outer layer spanning the plurality of apertures of the tubular scaffold (the depositing of a material to create an outer layer of part 22 and an inner layer towards the inside of part 22 would create an annular chamber comprising of the exteriorly oriented surface 16 shown in figure 1A. The inner layer of La Francesca in view of McMahon would extend through the recessed portion 54 of McMahon).
Regarding claim 19, McMahon does disclose a method of manufacturing an esophageal stent (a forming of a stent is disclosed in the abstract. It should be noted that the stent may be implanted in the esophagus as per [0016]), the method comprising: positioning a mandrel within a lumen of a tubular scaffold (as per [0045], wherein a mandrel 50 is disclosed and the mesh scaffolding 16 is formed on said mandrel. As the scaffolding is formed on the mandrel, the mandrel is within the lumen of the mesh scaffold), the tubular scaffold including a plurality of filaments are arranged to define a plurality of apertures extending through a wall of the scaffold (being the plurality of filaments disclosed in [0043] as part 28. These filaments will extend from the top of the scaffold to the bottom of the scaffold as per figure 1), and wherein the mandrel includes a recessed portion extending radially inward from an outer surface of the mandrel(As per figure 3, parts 52, 54, and 56 are part of the mandrel 50. As per said figure, part 54 is recessed with respect to parts 52 and 56).
However, McMahon does not teach a depositing of a first layer of material through the plurality of apertures onto a surface of the recessed portion of the mandrel; depositing a second layer of material on at least a portion of an outer surface of the tubular scaffold; wherein an outer surface of the first layer of material deposited onto the surface of the recessed portion of the mandrel is spaced away from an inner surface of the second layer of material and removing the mandrel. Instead, La Francesca (US Pub No.: 20170151049) would teach a depositing of a first layer of material through the plurality of apertures onto a surface of the recessed portion of the mandrel; depositing a second layer of material on at least a portion of an outer surface of the tubular scaffold; wherein an outer surface of the first layer of material deposited onto the surface of the recessed portion of the mandrel is spaced away from an inner surface of the second layer of material (as per [0114], an electrospraying and/or electrospinning on to a mandrel is disclosed. If implemented in the device of figure 2 of McMahon, the electrospraying would deposit through the apertures of the tubular scaffold of McMahon and span through the first circumferential location 52 to the second circumferential location 56 shown in figure 3 of McMahon as well as a portion of the recessed mandrel 54 This would create a first layer being towards the interior of part 22 in La Francesca and a second outward facing layer of part 22 of La Francesca). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in la Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
However, McMahon in view of La Francesca does not teach a means to form a valve having an annular chamber therebetween. Instead, Liddy does teach a mandrel that would be used to form a valve having an anterior chamber therebetween in [0053] and figures 20-23.  The mold forms 210 would take the place of the mandrel of La Francesca. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mandrel that would form a valve as presented in Liddy into the combination of McMahon and La Francesca for the purpose of incorporating a valve into the stent of McMahon in view of La Francesca that would control a flow through a body lumen, as disclosed in the abstract. This valve is also disclosed for use in the lower esophageal sphincter as per [0056].
Regarding claim 20, McMahon in view of La Francesca and Liddy teach the method of claim 19, wherein La Francesca teaches a depositing the first layer of material includes spraying the first layer of material through the apertures (electrospraying to deposit a material is disclosed in [0086]).
Regarding claim 21, McMahon in view of La Francesca and Liddy teach the method of claim 15, wherein the mandrel includes first and second flared end regions (in [0045] wherein the first and second mandrel end regions are disclosed as being flared)
and the recessed portion is positioned between the first and second flared end regions (as per figure 2, the recessed portion 54 is between the two end regions 52 and 56).
However, McMahon does not teach an instance wherein depositing the material along the scaffold forms the valve between the first and second flared end regions. Instead, La Francesca would teach a depositing the material along the scaffold forms the valve between the first and second flared end regions (as per [0114], an electrospraying and/or electrospinning on to a mandrel is disclosed. If implemented in the device of figure 2 of McMahon, the electrospraying would deposit through the apertures of the tubular scaffold of McMahon and span through the first circumferential location 52 to the second circumferential location 56 shown in figure 3 of McMahon as well as a portion of the recessed mandrel 54 This would create a first layer being towards the interior of part 22 in La Francesca and a second outward facing layer of part 22 of La Francesca). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in la Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
From here, La Francesca does not explicitly teach a formation of a valve. Instead, Liddy does teach a valve being formed on a mandrel for a scaffold in [0055]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mandrel that would form a valve as presented in Liddy into the combination of McMahon and La Francesca for the purpose of incorporating a valve into the stent of McMahon in view of La Francesca that would control a flow through a body lumen, as disclosed in the abstract. This valve is also disclosed for use in the lower esophageal sphincter as per [0056].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US Pub No.: 2015/0045908) in view of La Francesca (US Pub No.: 20170151049) in further view of Liddy (US Pub No.: 2013/0289711) and Merk (US Pub No.: 2014/0173878).
Regarding claim 18, McMahon in view of La Francesca and Liddy teach the method of claim 15. However, said combination does not teach an instance wherein the recessed portion of the mandrel is configured to form a surface texture only on a downward facing portion of an inner surface of the valve. Instead, Merk (US Pub No.: 2014/0173878) does teach a recessed portion of the mandrel is configured to form a surface texture only on a downward facing portion of an inner surface of the valve (the abstract of Merk teaches a mandrel with a textured surface. This can be in place of the recessed portion of McMahon in view of Liddy, and the mandrel of Merk appears to have recessed portions as per figure 3B. From here, as the textured portion of the mandrel is on the outside of a mandrel that would be radially inward of the stent and scaffold, the texture imparted by Merk would be on the inner surface of the valve formed by Liddy on the downward facing portion of the valve). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the textured mandrel components of Merk into the combination of McMahon and La Francesca for the purpose of preventing a deflection of the stent, as well as the fact that the textured surface is disclosed to help improve the accuracy of a positioning of the stent, both of which are mentioned in [0006] of Merk.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US Pub No.: 2015/0045908) in view of La Francesca (US Pub No.: 20170151049) and Liddy (US Pub No.: 2013/0289711) in further view of Baldwin (US Pub No.: 2015/0173919).
Regarding claim 22, McMahon in view of La Francesca and Liddy teach the method of claim 19. However, said combination does not teach an instance wherein the tubular scaffold does not extend into the recessed portion of the mandrel.
Instead, Baldwin does teach an instance wherein the tubular scaffold (being a part of the stent part 10 in figure 1) does not extend into the recessed portion of the mandrel (the mandrel being part 12 in figure 2, wherein the scaffold would not extend into the recessed portion of figure 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mandrel of Baldwin in place of the mandrel of McMahon for the purpose of providing an alternative mandrel to the one in McMahon as the mandrel of Baldwin does not extend throughout the length of the stent itself. This is taken to be beneficial as the mandrel itself would be removed after the stent is made. Therefor, it is assumed that the removal of the mandrel of Baldwin would be easier than the removal of the mandrel of McMahon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwin (US Pub No.: 2001/0010012) would teach a stent with a textured mandrel as per the abstract. Naz (US Pub No.: 2018/0274131) teaches a stent that is formed via an electrospinning
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774     

/YASHITA SHARMA/Primary Examiner, Art Unit 3774